              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA,

                     Plaintiff,
                                                    Case No. 19-CR-171-1-JPS
v.

IVAN ALEXIS NUNEZ,
                                                                    ORDER
                     Defendant.


       On November 5, 2019, the parties filed a plea agreement, indicating

that Defendant had agreed to plead guilty to Count One of the Information

filed against him that same day. (Docket #45). The parties appeared before

Magistrate Judge William E. Duffin on November 6, 2019 to conduct a plea

colloquy pursuant to Federal Rule of Criminal Procedure 11. (Docket #46).

Defendant entered a plea of guilty as to Count One of the Information. Id.

After cautioning and examining Defendant under oath concerning each of

the subjects mentioned in Rule 11, Magistrate Judge Duffin determined that

the guilty plea was knowing and voluntary, and that the offense charged

was supported by an independent factual basis containing each of the

essential elements of the offense. (Docket #46 and #48).

       Thereafter,   Magistrate   Judge    Duffin    filed   a   Report   and

Recommendation with this Court, recommending that: (1) the defendant’s

plea of guilty be accepted; (2) a presentence investigation report be

prepared; and (3) the defendant be adjudicated guilty and have a sentence

imposed accordingly. (Docket #48). Pursuant to General L. R. 72(c) (E.D.

Wis.), 28 U.S.C. § 636(b)(1)(B), and Federal Rules of Criminal Procedure

59(b) or 72(b) if applicable, the parties were advised that written objections
to that recommendation, or any part thereof, could be filed within fourteen

days of the date of service of the recommendation.

      To date, no party has filed such an objection.

      The    Court    has    considered       Magistrate   Judge   Duffin’s

recommendation and, having received no objection thereto, will adopt it.

      Accordingly,

      IT IS ORDERED that Magistrate Judge William E. Duffin’s report

and recommendation (Docket #48) be and the same is hereby ADOPTED.

      Dated at Milwaukee, Wisconsin, this 21st day of November, 2019.

                                  BY THE COURT:



                                  ____________________________________
                                  J. P. Stadtmueller
                                  U.S. District Judge




                                Page 2 of 2
